Case 6:18-cr-00048-JDL Document 20 Filed 11/26/18 Page 1 of 3 PageID #: 46




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                  TYLER DIVISION

UNITED STATES OF AMERICA §
                                            §
v.       §       NO.          6T8-CR-48
                                            § Judge Schroeder/Love
JORGE FERNANDO MERCADO §
                                            §

                                    INFORMATION

THE UNITED STATES ATTORNEY FOR
THE EASTERN DISTRICT OF TEXAS CHARGES:

                                       Count One

                                                Violation: 16 U.S.C. §§ 703 and 707(a)
                                                (Unlawful Possession of a Migratory
                                                Bird)

        On or about September 30, 2017, in the Eastern District of Texas and elsewhere,

Jorge Fernando Mercado, defendant, did unlawfully possess protected wildlife, to-wit:

a migratory bird, to wit: a live Eastern Screech-Owl (Megascops asio), in violation of

16 U.S.C. §§ 703, and 707(b).




Information - Page 1
 Case 6:18-cr-00048-JDL Document 20 Filed 11/26/18 Page 2 of 3 PageID #: 47




               NOTICE OF INT NTION TO SEEK CRIMI AL FORFEIT RE
                                   Pursuant to 16U.S.C. §707

        As a result of committing the offense alleged in this information, the defendant

shall forfeit to the United States of America pursuant to 16 U.S.C. § 707 the following

wildlife, which is subject to forfeiture based on the aforementioned statutes:

        Wildlife:

        One live Eastern Screech-Owl (Megascops asio)

        By virtue of the commission of the offense charged in this information, any and all

interest the defendant has in the above-described wildlife is vested in the United States

and hereby forfeited to the United States pursuant 16 U.S.C. § 707.




JOSEPH D. BROWN
UNITED STATES ATTORNEY




   sjstant United States Atto ey




Information - Page 2
 Case 6:18-cr-00048-JDL Document 20 Filed 11/26/18 Page 3 of 3 PageID #: 48




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                  TYLER DIVISION

UNITED STATES OF AMERICA                  §
                                          £
                                          9
V.                                        §   NO. 6:18-CR-48
                                          §   Judge Schroeder/Love
                                          £
JORGE FER ANDO MERCADO                    §


                              NOTICE OF PENALTY

                                     Count One



VIOLATION:                       16 U.S.C. §§ 703, and 707(a) (Unlawful Possession of
                                 a Migratory Bird)

PENALTY: A fine of not more than $ 15,000.00; imprisonment for
                        not more than six (6) months; a term of su ervised
                                release of not more than one (1) year. 16 U.S.C. §
                                 707(a); 18 U.S.C. §§ 3583(b)(3)

SPECIAL ASSESSMENT: $10.00




Information - Page 3
